Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: No prior arts of record alone or in combination discloses the following:

Claim 1,
“a probe configured for insertion into a body of a patient and comprising a plurality of electrodes configured to contact tissue within the body in a sequence of time intervals;
a position-tracking system configured to acquire position coordinates of the electrodes within the body; and a processor configured to: acquire a respective electrophysiological signal from a group of the electrodes in each time interval in the sequence while the electrodes contact an area of the tissue at respective locations within the area;
extract respective electrophysiological parameters from the respective electrophysiologica| signals acquired in each time interval by the electrodes in the group;
for each time interval, compute a respective measure of consistency among the respective electrophysiological parameters extracted from the electrophysiological signals acquired by the electrodes in the group during the time interval, the respective measure of consistency comprising a variation range;
render to the display screen a three-dimensional (3D) map of the tissue while superimposing on the map, responsively to the position coordinates, a visual indication of the extracted electrophysiological parameters at the respective locations of the electrodes in the time intervals for which the variation range of the respective measure of consistency is smaller than a predefined range of a predefined consistency criterion”

Claim 7,
“acquiring in a sequence of time intervals respective electrophysiological signals from a group of electrodes on a probe while the electrodes contact an area of tissue within a body of a patient;
acquiring position coordinates of the group of electrodes;
extracting respective electrophysiological parameters from the respective electrophysiological signals acquired in each time interval in the sequence by each of the electrodes in the group;
computing for each time interval a respective measure of consistency among the respective electrophysiological parameters extracted from the electrophysiological signals acquired by the electrodes in the group during the time interval, the respective measure of consistency comprising a variation electrophysiological parameter value;
displaying a three-dimensional (3D) map of the tissue while superimposing on the map, responsively to the position coordinates, a visual indication of the extracted electrophysiological parameters at the respective locations in the time intervals for which the variation electrophysiological parameter value is within a predefined consistency criterion range;
and automatically discarding from the map the electrophysiological parameters extracted in the time intervals for which the variation electrophysiological parameter value is outside the predefined consistency criterion range”

Claim 13
“a probe configured for insertion into a body of a patient and comprising a plurality of electrodes configured to contact tissue within the body in a sequence of time intervals;
a position-tracking system configured to acquire position coordinates of the electrodes within the body;
a processor configured to: acquire a respective electrophysiological signal from a group of the electrodes in each time interval in the sequence while the contact an area of the tissue at respective locations within the area;
extract respective electrophysiological parameters from the respective electrophysiologica| signals acquired in each time interval by the electrodes in the group, for each time interval compute a respective measure of consistency range among the respective electrophysiological parameters extracted from the electrophysiological signals acquired by the electrodes in the group during the time interval render to the display screen a three-dimensional (3D) map of the tissue while superimposing on the map, responsively to the position coordinates, a visual indication of the extracted electrophysiological parameters at the respective locations of the electrodes in the time intervals for which the respective measure of consistency range is within a predefined consistency criterion boundary
and automatically discarding from the map the electrophysiological parameters extracted in the time intervals for which the respective measure of consistency range is out of satisfy the predefined consistency criterion boundary”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793